DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2021 has been entered.
 
Response to Arguments
Applicant’s response has been fully considered. Applicant's amendments and the accompanying arguments have been fully considered but they are not persuasive. Applicant argued Joseph does not disclose a first base die and a second base die each comprising interconnections, through interconnections, and active components.
However, Joseph discloses a first base die 120 comprising active components and a second base die 130 comprising active components. Support for this is found in paragraphs 18 and 19 where Joseph discloses “FIG. 1Bii shows an alternative embodiment of the interposer 130 of FIG. 1Bi. More specifically, the interposer 130 of FIG. 1Bii is similar to the interposer 130 of FIG. 1Bi except that the interposer 130 of FIG. 1Bii comprises a device layer 130d.  With 
Joseph further discloses the semiconductor chips include interconnections in that “The device 135 can be electrically connected to the backside pads 131 through electrical paths (not shown),” paragraph 18, and also include through interconnections in that “the solder balls 130' of the interposer 130 are electrically connected to the backside pads 131 of the interposer 130 through interconnect layers 130b and 130c and the device layer 130d. Alternatively, the solder balls 130' are electrically connected to the backside pads 131 through a vertical through-silicon-via (TSV),” paragraph 47.
Therefore, Joseph discloses the first base die and the second base die each comprise interconnections, through interconnections, and active components. For at least these reasons, the rejection is still proper and therefore maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 14-16, 20, 22, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (US 2009/0267238) in view of Kireev et al. (US 2013/0020675), Shen et al. (US 2015/0327367), and Chen et al. (US 2017/0033080).
In reference to claim 14, Joseph et al. (US 2009/0267238), hereafter “Joseph,” discloses a heterogeneous-chip package, with reference to Figure 1, comprising: a first base die 120, the first base die comprising interconnections, the first base die comprising through interconnections, and the first base die comprising active components; a second base die 130, the second base die comprising interconnections, the second base die comprising through interconnections, and the second base die comprising active components, paragraphs 18, 19, and 47; a silicon bridge 115 configured to couple terminals of a first side of the first base die with terminals of a first side of the second base die, paragraphs 2 and 19; an organic substrate 110 disposed about the silicon bridge and adjacent the first side of the first and second base dies, the organic substrate configured to provide electrical terminals 110’ for coupling the heterogeneous-chip package to a circuit, paragraphs 17 and 20; and a first  advanced node die 138 and a second advanced node die 132 coupled to electrical connections of a second side of the first base die, paragraph 20.
Joseph does not disclose the first base die comprises interconnections and wherein the first advanced node die is electrically coupled to the second advanced node die by the interconnections in the first base die, 
a third advanced node die and a fourth advanced node die coupled to electrical connections of a second side of the second base die, wherein the second base die comprises interconnections, and wherein the third advanced node die is electrically coupled to the fourth advanced node die by the interconnections in the second base die or

Kireev et al. (US 2013/0020675), hereafter “Kireev,” discloses a semiconductor chip package including teaching a base die, 105 in Figure 2, comprising interconnections 215 and wherein a first advanced node die 110 is electrically coupled to a second advanced node die 115 by the interconnections in the base die, paragraphs 35, 39, and 40. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the first base die to comprise interconnections and wherein the first advanced node die is electrically coupled to the second advanced node die by the interconnections in the first base die. One would have been motivated to do so in order to pass inter-die signals between the first and second advanced node die, paragraph 40.
Kireev does not disclose a third advanced node die and a fourth advanced node die coupled to electrical connections of a second side of the second base die, wherein the second base die comprises interconnections, and wherein the third advanced node die is electrically coupled to the fourth advanced node die by the interconnections in the second base die or
 a first dielectric laterally enclosing the first base die and the second base die, and a conductive post passing through a thickness of the first dielectric and coupled to a termination of the organic substrate, the conductive post spaced apart from the first base die and from the second base die. 
Shen et al. (US 2015/0327367), hereafter “Shen,” discloses a semiconductor chip package including a third advanced node die and a fourth advanced node die IC 110 coupled to 
Shen does not disclose a first dielectric laterally enclosing the first base die and the second base die, and a conductive post passing through a thickness of the first dielectric and coupled to a termination of the organic substrate, the conductive post spaced apart from the first base die and from the second base die.
Chen et al. (US 2017/0033080), hereafter “Chen,” discloses a semiconductor chip package including a first dielectric, 134 in Figure 4, laterally enclosing a base die 102, and a conductive post 116 passing through a thickness of the first dielectric and coupled to a termination of the organic substrate 114, the conductive post spaced apart from base die, paragraphs 83 and 86.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a first dielectric to laterally enclose the first base die and the second 
In reference to claims 15 and 16, Joseph discloses the first base die is configured to connect second terminals of the first side of the first base die with second terminals of the second side of the first base die and the second base die is configured to connect second terminals of the first side of the second base die with second terminals of the second side of the second base die, paragraphs 47 and 19.
In reference to claim 20, Joseph discloses additional base die supporting connections of additional fine node die, the additional base die interconnected with each other via first additional silicon bridges and interconnected with the first base die and the second base die via second additional silicon bridges, paragraph 44.
In reference to claim 22, Joseph discloses a heterogeneous-chip package, with reference to Figure 1, comprising: a first base die 120, the first base die comprising interconnections, the first base die comprising through interconnections, and the first base die comprising active components; a second base die 130, the second base die comprising interconnections, the second base die comprising through interconnections, and the second base die comprising active components, paragraphs 18, 19, and 47; a silicon bridge 115 configured to couple terminals of a first side of the first base die with terminals of a first side of the second base die, paragraphs 2 and 19; an organic substrate 110 formed about the silicon bridge and adjacent the first side of the first and second base dies, the organic substrate configured to provide electrical terminals 110’ for coupling the heterogeneous-chip package to a circuit, paragraphs 17 and 20, and a first 
Joseph does not disclose the first base die comprises interconnections and the first advanced node die is electrically coupled to the second advanced node die by the interconnections in the first base die,
a third advanced node die and a fourth advanced node die coupled to electrical connections of a second side of the second base die, wherein the second base die comprises interconnections, and wherein the third advanced node die is electrically coupled to the fourth advanced node die by the interconnections in the second base die,
 a first dielectric laterally enclosing the first base die and the second base die, and a conductive post passing through a thickness of the first dielectric and coupled to a termination of the organic substrate, the conductive post spaced apart from the first base die and from the second base die, or
a second dielectric between and in contact with the first advanced node die and the second advanced node die, the second dielectric having an upper surface co-planar with an upper surface of the first advanced node die.
Kireev discloses a semiconductor chip package including teaching a base die, 105 in Figure 2, comprising interconnections 215 and wherein a first advanced node die 110 is electrically coupled to a second advanced node die 115 by the interconnections in the base die, paragraphs 35, 39, and 40. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the first base die to comprise interconnections and wherein the first advanced node die is electrically coupled to the second advanced node die by 
a third advanced node die and a fourth advanced node die coupled to electrical connections of a second side of the second base die, wherein the second base die comprises interconnections, and wherein the third advanced node die is electrically coupled to the fourth advanced node die by the interconnections in the second base die,
 a first dielectric laterally enclosing the first base die and the second base die, and a conductive post passing through a thickness of the first dielectric and coupled to a termination of the organic substrate, the conductive post spaced apart from the first base die and from the second base die, or
a second dielectric between and in contact with the first advanced node die and the second advanced node die, the second dielectric having an upper surface co-planar with an upper surface of the first advanced node die.
Shen discloses a semiconductor chip package including a third advanced node die and a fourth advanced node die IC 110 coupled to electrical connections of a second side of the second base die ITP 120, wherein the second base die comprises interconnections 120I, and wherein the third advanced node die is electrically coupled to the fourth advanced node die by the interconnections in the second base die, paragraphs 4 and 5. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a third advanced node die and a fourth advanced node die to be coupled to electrical connections of a second side of the second base die, wherein the second base die comprises interconnections, and wherein the third advanced node die is electrically coupled to the fourth advanced node die by the interconnections in the second base die. To do so would have merely been to apply a known 
Shen does not disclose a first dielectric laterally enclosing the first base die and the second base die, and a conductive post passing through a thickness of the first dielectric and coupled to a termination of the organic substrate, the conductive post spaced apart from the first base die and from the second base die, or
a second dielectric between and in contact with the first advanced node die and the second advanced node die, the second dielectric having an upper surface co-planar with an upper surface of the first advanced node die.
Chen discloses a semiconductor chip package including a first dielectric, 134 in Figure 4, laterally enclosing a base die 102, and a conductive post 116 passing through a thickness of the first dielectric and coupled to a termination of the organic substrate 114, the conductive post spaced apart from base die, paragraphs 83 and 86, and a second dielectric 134 between and in contact with a first advanced node die 118 and a second advanced node die 126, the second dielectric having an upper surface co-planar with an upper surface of the first advanced node die, paragraphs 91 and 92.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a first dielectric to laterally enclose the first base die and the second base die, and a conductive post to pass through a thickness of the first dielectric and couple to a termination of the organic substrate, the conductive post spaced apart from the first base die and from the second base die, and a second dielectric to be between and in contact with the first advanced node die and the second advanced node die, the second dielectric having an upper 
In reference to claim 27, Joseph does not disclose a second dielectric laterally surrounding the first and second advanced node dies.
Chen discloses a second dielectric 134 laterally surrounding a first advanced node die 118 and a second advanced node die 126, paragraph 91. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a second dielectric to laterally surround the fine node die. One would have been motivated to do so in order to encapsulate the respective dies.
In reference to claim 29, Joseph does not disclose an integrated heat spreader coupled to a major surface of the fine-node die.
Chen teaches an integrated heat spreader, 402 in Figure 4, coupled to a major surface of the first and second advanced node dies 118, 126, paragraph 79. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for an integrated heat spreader to be coupled to a major surface of the first and second advanced node dies. One would have been motivated to do so in order to enhance heat dissipation from the device.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (US 2009/0267238) in view of Kireev et al. (US 2013/0020675), Shen et al. (US 2015/0327367), and Chen et al. (US 2017/0033080) as applied to claim 14 above and further in view of Wu et al. (US 2013/0214432) and Gu et al. (US 2018/0366442).
2 and the advance node die includes 7nm technology.
Wu et al. (US 2013/0214432), hereafter “Wu,” discloses a semiconductor device package including teaching a footprint larger than 700 mm2, paragraphs 62, 87, and 88. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for an area of a footprint of the heterogeneous-chip package to be larger than 700 mm2. One would have been motivated to do so in order to provide high usable interposer area and incorporate memory, processors, controllers, etc. within the package, paragraphs 62 and 63.
Wu is silent regarding the advance node die including 7 nm technology.
Gu et al. (US 2018/0366442) discloses a heterogeneous chip stack package wherein an advance node die includes 7 nm technology, paragraphs 3, 5, and 6. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the advance node di to include 7 nm technology. To do so would merely be to apply a variation of known work in a related field to achieve predictable results based on design incentives, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385,  (2007). In this case applying known packaging techniques to smaller node technology to accommodate the industry trend of decreasing feature size.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (US 2009/0267238) in view of Kireev et al. (US 2013/0020675), Shen et al. (US 2015/0327367), and Chen et al. (US 2017/0033080) as applied to claim 14 above and further in view of Wu et al. (US 2013/0214432).

Wu discloses the heterogeneous chip package includes a length dimension of greater than 50 mm, (31 mm x 2), paragraphs 62 and 92. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the heterogeneous chip package to include a length dimension of greater than 50 mm. One would have been motivated to do so in order to provide high usable interposer area and incorporate memory, processors, controllers, etc. within the package, paragraphs 62 and 63.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (US 2009/0267238) in view of Kireev et al. (US 2013/0020675), Shen et al. (US 2015/0327367), and Chen et al. (US 2017/0033080) as applied to claim 14 above and further in view of Lee et al. (US 2014/0070407).
In reference to claim 21, Joseph does not disclose the conductive post is configured to assist with placement of at least one of the first and second base die during fabrication.
Lee et al. (US 2014/0070407) discloses a semiconductor chip package including teaching conductive posts, 300 in Figure 9, configured to assist with placement of at least one base die 110 during fabrication, paragraph 144. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the conductive post to be configured to assist with placement of at least one of the first and second base die during fabrication. One would have been motivated to do so in order to align the base die and maintain separation between the die and the conductive post, id.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (US 2009/0267238) in view of Kireev et al. (US 2013/0020675), Shen et al. (US 2015/0327367), and Chen et al. (US 2017/0033080) as applied to claim 22 above and further in view of Das et al. (US 2018/0102470).
In reference to claim 24, Joseph does not disclose a node spacing of the advanced node die is smaller than a node spacing of the silicon bridge.
Das et al. (US 2018/0102470) discloses a chip package including teaching a node spacing of the advanced node die, 140 in Figure 2, is smaller than a node spacing of the bridge 210, implied in “the pitch increases as you go from interconnect structures (e.g., 191) used to couple superconducting semiconductor structures 140, 150 to SMCM 130, for example, to the interconnect structures (e.g., 161) used to couple first interposer 120 to substrate 110,” End of paragraph 167, and the bridge being at a level of interconnect structures 161 while the die is at a level of interconnect structures 191 in Figure 2. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a node spacing of the advanced node die to be smaller than a node spacing of the silicon bridge. One would have been motivated to do so in order to ‘fan-out’ the connections of the package to reduce parasitic resistance and capacitance within the package, end of paragraph 179.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (US 2009/0267238) in view of Kireev et al. (US 2013/0020675), Shen et al. (US 2015/0327367), and Chen et al. (US 2017/0033080) as applied to claim 22 above and further in view of Chaware et al. (US 2017/0110407).

Chaware et al. (US 2017/0110407) discloses a chip package including teaching a silicon bridge, 106 in Figure 1, with a thickness of less than 150 micrometers, paragraphs 25 and 32 and claim 20. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the silicon bridge to have a thickness of less than 150 micrometers. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (US 2009/0267238) in view of Kireev et al. (US 2013/0020675), Shen et al. (US 2015/0327367), and Chen et al. (US 2017/0033080) as applied to claim 22 above and further in view of Lee et al. (US 2014/0070407).
In reference to claim 26, Joseph does not disclose the conductive post is configured to assist with placement of at least one of the first and second base die during fabrication.
Lee et al. (US 2014/0070407) discloses a semiconductor chip package including teaching conductive posts, 300 in Figure 9, configured to assist with placement of at least one base die 110 during fabrication, paragraph 144. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the conductive post to be configured to assist with placement of at least one of the first and second base die during fabrication. One would have been motivated to do so in order to align the base die and maintain separation between the die and the conductive post, id.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (US 2009/0267238) in view of Kireev et al. (US 2013/0020675), Shen et al. (US 2015/0327367), and Chen et al. (US 2017/0033080) as applied to claim 27 above and further in view of Zhao et al. (US 2017/0301651).
In reference to claim 28, Joseph in view of Kireev and Chen does not disclose a major surface of the first and second advanced node die is exposed and configured to dissipate heat.
Zhao et al. (US 2017/0301651) discloses a semiconductor device package including teaching a major surface of an advanced node die, 12 in Figure 1, is exposed and configured to dissipate heat, Figure 1, paragraphs 39 and 64. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a major surface of the first and second advanced node dies to be exposed and configured to dissipate heat. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one heat dissipating configuration for another.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (US 2009/0267238) in view of Kireev et al. (US 2013/0020675), Shen et al. (US 2015/0327367), and Chen et al. (US 2017/0033080) as applied to claim 14 above and further in view of Khan et al. (US 2017/0117251).
In reference to claim 30, Joseph does not disclose a second dielectric laterally surrounding the first and second advanced node dies.
Chen discloses a second dielectric 134 laterally surrounding a first advanced node die 118 and a second advanced node die 126, paragraph 91. It would have been obvious to one of 
Joseph in view of Chen does not disclose the second dielectric includes a via to the conductive post.
Khan et al. (US 2017/0117251) discloses a semiconductor chip package including teaching a second dielectric, 125 in Figure 1, includes a via 124 to the conductive post 114 (right two vias 124 in Figure 1), paragraphs 34 and 36. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the second dielectric to include a via to the conductive post. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one interconnect structure for another.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/Primary Examiner, Art Unit 2897